Dissenting Opinion of Hurt, J.
Hurt, Judge.
I regret that I can not agree with a majority of the court in this case.
In the opinion on the motion, our presiding judge gives a number of rules by which the court should be governed in construing statutes. To those rules I have not the slightest objection. They are correct, and by them this court should be controlled. ‘ Neither this court nor any other court has the right to make laws, or to so construe a statute as to make acts and omissions offenses which are not so declared to be by the law making power. On the other hand, it is the duty of all courts to enforce the will of the Legislature,—to execute the law as it is written.
After stating the rules of construction, my brother White makes the conclusion that Article 683 of the Penal Code simply provides a punishment for injuring or destroying property, either real or personal, which is an agricultural product, or agricultural property, and that, unless the property be a product of agriculture or agricultural property, it does not come within the provisions of Article 683: that an engine is not an agricultural product or property, and hence an injury to or a destruction of an engine is not made penal by said article.
As above stated, this court must enforce the will,—the intention,—of the law making power. What, therefore, is the intention of the Legislature as expressed in Article 683? What is the subject? Is it merely to provide a punishment for injuring *638or destroying agricultural products or agricultural property? Let us examine this article briefly; To present this question in a plain and simple manner, I will divide the sentence into three clauses.
First clause: “If any person shall wilfully and mischievously injure or destroy any growing fruit, corn, grain, or other agricultural product.” Now, it will be seen from a casual inspection of this clause that all property, either real or personal, if it be an agricultural product, is embraced therein. This is evident, and hence beyond the range of argument.
Second clause: “Or property real or personal of any description whatever.” Here we have the disjunctive “or.” Agricultural products are passed—left behind. Other property is to be protected. What property ? Evidently beyond the pale of construction, “property real or personal,”—all property “of any description whatever.” Language can not be more comprehensive. The mind can not conceive of a species of property which would not be embraced in the words used. Construction has no work to perform here, for the intention of .the Legislature is patent!
But it is contended that the Article under consideration embraces not only agricultural products, but also agricultural property. I know of no such property as agricultural property. No court could define such property.
Third clause: “In such manner as that the injury does not come within the description of any of the offenses against property otherwise provided for by this code.” That the injury does not come within the description of any of the offenses against property. What character of property? Agricultural products or agricultural property? By no means, but all manner of property, either real or personal.
Now, to me it is clear and certain that the Legislature intended to punish the destruction of or injury to all character of property, both real and personal, and that where the punishment was not otherwise provided for by the code, it, the punishment, should be such as not to exceed one thousand dollars.
This Article (683) is sweeping in its provisions. It throws around all property “of any description whatever,” the strong protecting arm of the law. It says to the ruthless and mischievous trespasser: “Stand back! hands off, or suffer the penalties!” Its provisions are proper a.nd just; for upon what rea*639son should one species of property be protected and not all? No good reason can be found.
I feel that nothing further can be added by me which would strengthen the above observations. I am of the opinion that a rehearing should be.granted, and upon the merits the judgment should be affirmed.

Motion overruled.

Opinion delivered June 23, 1886.